UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. FORM 10-Q [X]QuarterlyReport Pursuant to Section 13 or 15(d) of the Securities Exchange Act of or [] Transitional Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarter Ended March 31, 2008 Commission File No.000-52764 BEAUTY BRANDS GROUP, INC. (Exact name of Registrant as specified in its charter) FLORIDA 59-1213720 (State of other jurisdiction (I.R.S. Employer Identification Number) of incorporation or organization) 100
